Case 2:20-cv-02855-MSN-tmp Document 18 Filed 04/30/21 Page 1 of 5                    PageID 74




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

WILLIAM S. TAYLOR, SR.,

       Plaintiff,

v.                                                  Case No. 2:20-cv-02855-MSN-tmp

TENNESSEE DEPARTMENT
OF SAFETY,

      Defendant.
______________________________________________________________________________

             ORDER ADOPTING REPORT AND RECOMMENDATION
______________________________________________________________________________

       Before the Court is the Chief Magistrate Judge’s Report and Recommendation, (ECF No.

16), entered on April 1, 2021. The Report recommends that Defendant’s Motion for Partial

Dismissal, (ECF No. 13), be granted. (ECF No. 16 at PageID 55.) Plaintiff submitted his

objections to the Report on April 19, 2021. (ECF No. 17.) For the reasons below, the Court

ADOPTS the Chief Magistrate Judge’s Report and Recommendation.

                                         Background

       The Chief Magistrate Judge’s Report and Recommendation (“Report”) sets forth proposed

findings of fact. (ECF No. 16 at PageID 55–58.) Plaintiff raises no objection to the Report’s

factual findings. The Court, therefore, will ADOPT the Report’s Proposed Findings of Fact.

       Plaintiff initiated this action against Defendant Tennessee Department of Safety by filing

his pro se Complaint on November 20, 2020. (ECF No. 1.) Plaintiff worked for Defendant as a

driver’s license examiner from June 2006 until his termination in November 2018. (ECF No. 16

at PageID 55–56.) Plaintiff generally alleges that Defendant discriminated against him due to his


                                               1
Case 2:20-cv-02855-MSN-tmp Document 18 Filed 04/30/21 Page 2 of 5                           PageID 75




sex, age, and disability, all in violation of his rights under Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12112 et

seq. (“ADA”), and the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq

(“ADEA”). (Id. at PageID 58.)

        On February 2, 2021, Defendant filed its pending Motion for Partial Dismissal. (ECF No.

13.) Defendant argues that, as an arm of the state of Tennessee, it is immune from suit under the

Eleventh Amendment. (ECF No. 14 at PageID 46–51.) As such, Plaintiff’s ADA and ADEA

claims must be dismissed. (Id.)

        Under the Court’s Local Rules, Plaintiff had twenty-eight (28) days to respond to

Defendant’s Motion. See LR 12.1(b). He did not do so. On March 9, 2021, the Chief Magistrate

Judge entered an Order directing Plaintiff to show cause as to why Defendant’s Motion should not

be granted. (ECF No. 15 at PageID 53.) The Chief Magistrate Judge warned Plaintiff that

“[s]hould plaintiff fail to timely respond, the court will consider whether defendant’s motion

should be granted solely on the arguments contained therein.” (Id.) Plaintiff’s response was due

on or before March 16, 2021. (Id.) To date, a response has not been entered onto the record.

        The Chief Magistrate Judge issued his Report addressing Defendant’s Motion on April 1,

2021. (ECF No. 16.) The Report recommends that the Motion be granted. (Id. at PageID 55.)

Plaintiff filed his objections to the Report on April 19, 2021. (ECF No. 17.)

                                         Standard of Review

        Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he



                                                   2
Case 2:20-cv-02855-MSN-tmp Document 18 Filed 04/30/21 Page 3 of 5                            PageID 76




district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a Magistrate Judge’s disposition “must be clear enough to enable

the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties’ dispute.”). Each objection

to the Magistrate Judge’s recommendation should include how the analysis is wrong, why it was

wrong and how de novo review will obtain a different result on that particular issue. Howard v.

Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

        A general objection, or one that merely restates the arguments previously presented and

addressed by the magistrate judge, does not sufficiently identify alleged errors in the report and

recommendation. Id. When an objection reiterates the arguments presented to the magistrate

judge, the report and recommendation should be reviewed for clear error. Verdone v. Comm’r of

Soc. Sec., No. 16-CV-14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez

v. United States, 898 F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); Equal Employment Opportunity

Comm’n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

                                                Analysis




                                                    3
Case 2:20-cv-02855-MSN-tmp Document 18 Filed 04/30/21 Page 4 of 5                        PageID 77




       The Report recommends that Defendant’s Motion for Partial Dismissal be granted. (ECF

No. 16 at PageID 55.) The Report found that Defendant acts as an arm of the state of Tennessee;

thus, Plaintiff’s ADA and ADEA claims are barred by the Eleventh Amendment. (Id. at PageID

65–66.)

       Plaintiff’s objections do not address the Report’s findings. Instead, Plaintiff discusses his

Response—or lack thereof— to the Chief Magistrate Judge’s Order to show cause. (ECF No. 17

at PageID 68.) Plaintiff informs the Court that he attempted to submit a response to the show cause

Order, even going as far as allegedly delivering it to the Court’s clerk’s office. (Id. at PageID 69–

70.) That is neither here nor there because what is important is that, despite multiple opportunities

for him to provide one, the Court has no response from Plaintiff in front of it to review.

       To recap, Plaintiff has had three (3) opportunities to offer a response to Defendant’s

Motion. First, Plaintiff had twenty-eight (28) days to initially respond to Defendant’s Motion

under the Local Rules. See LR 12.1(b). Plaintiff then had seven (7) days to respond to the Chief

Magistrate Judge’s Order to show cause to explain why Defendant’s Motion should not be granted.

(ECF No. 15 at PageID 53.) Finally, Plaintiff had an additional fourteen (14) days to submit

objections to the Report and Recommendation. (ECF No. 16 at PageID 66.)

       Although Plaintiff asserts that he submitted a response to the Chief Magistrate Judge’s

show cause Order, that response is not in front of the Court. Further, Plaintiff did not address any

of the Report’s findings despite his acknowledgement that he received the Report. (See ECF No.

17 at PageID 69.) In light of this, the Court will address the Report’s findings and Plaintiff’s

objections.

       As an initial matter, Plaintiff’s objections were filed out of time. The Report was entered

on April 1, 2021. (ECF No. 16.) The Report instructed Plaintiff that he had fourteen (14) days to



                                                 4
Case 2:20-cv-02855-MSN-tmp Document 18 Filed 04/30/21 Page 5 of 5                       PageID 78




submit his objections. (Id. at PageID 66.) Plaintiff submitted his objections on April 19, 2021.

However, putting that issue to the side, more importantly, Plaintiff’s objections do not address the

Report’s findings.    The Court is not required to review any portion of the Report and

Recommendation to which no objection is made. See Thomas, 474 U.S. at 150. However, the

Court has reviewed the Report for clear error and finds none. For the foregoing reasons, the Court

ADOPTS the Report and GRANTS Defendant’s Motion for Partial Dismissal.

                                           Conclusion

       For the reasons above, the Court ADOPTS the Chief Magistrate Judge’s Report and

Recommendation and GRANTS Defendant’s Motion.

       IT IS SO ORDERED, this 30th day of April, 2021.

                                              s/ Mark Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                                 5
